Citation Nr: 0629604	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
between April 23, 1999, and November 30, 2002, for a 
thoracolumbar back disability, originally granted under the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1980 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The file was originally before the RO 
in Nashville, Tennessee.  The veteran testified at a Travel 
Board hearing in December 2003 and a personal hearing in 
April 2003.    

Procedurally, the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for his back disorder was received in 
April 1999.  By a rating decision issued in February 2000, 
compensation was granted pursuant to 38 U.S.C.A. § 1151 for 
the veteran's back disorder as a result of an slip and fall 
accident that occurred at the VA Medical Center in Dublin in 
May of 1997.  His back disability was evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).    
The veteran responded with a November 2000 notice of 
disagreement.  A statement of the case (SOC) was issued March 
2003, and the veteran filed a VA Form 9 in response the 
following month.    

The appeal reached the Board, and in March 2005 the Board 
proceeded to remand the issue on appeal for the RO to provide 
notice in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  In the same decision, the Board also 
confirmed the RO's severance of compensation under 
38 U.S.C.A. § 1151 for the veteran's back disorder.  See also 
38 C.F.R. § 3.105(d) (2005).  This severance was effective on 
November 30, 2002 based on the fact that the veteran's back 
disorder was not specifically caused or aggravated by VA 
medical care.        

Subsequently, pursuant to the above remand, VCAA notice was 
sent to the veteran in May 2005 for the issue on appeal.  The 
RO then followed with a supplemental statement of the case 
(SSOC) in February 2006 again denying the veteran's claim for 
a higher initial back rating between April 23, 1999, and 
November 30, 2002.  The case has been returned to the Board 
and is again ready for appellate action.

FINDING OF FACT

Under the old and new criteria, the veteran's back disability 
does not exhibit persistent symptoms compatible with severe 
recurring attacks, muscle spasm, absent knee jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief that would entitle the 
veteran to a higher rating; the evidence does show mild 
radiculopathy and slight limitation of lumbar motion due to 
his back disability with some functional loss.  While 
intervertebral disc syndrome is shown, incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months is not shown.    


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for a thoracolumbar back disability were not been met between 
April 23, 1999, and November 30, 2002.  38 C.F.R. §§ 4.1-4.7, 
4.21, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 
(2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Board has severed compensation under 38 U.S.C.A. 
§ 1151 for the back condition on appeal, the Board will still 
consider the veteran's entitlement to disability rating 
higher than 20 percent for the period between April 23, 1999 
and November 30, 2002, as this issue was properly appealed by 
the veteran to the Board.  No other issue is before the Board 
at this time.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Consistent with the facts found, 
if there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

With respect to his back claim, the veteran's original claim 
for compensation under 38 U.S.C.A. § 1151 was received in 
April 1999.  During the course of this claim, the applicable 
rating criteria for intervertebral disc syndrome were amended 
effective September 23, 2002.  67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  Shortly thereafter, these changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the remaining diseases and injuries of the 
spine under 38 C.F.R. § 4.71a, which are effective 
September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
after, but not prior to, September 23, 2002, and September 
26, 2003, respectively. 

In this case, the Board will not consider the September 2003 
amendments, as only medical evidence between April 23, 1999 
and November 30, 2002 is for consideration.  In any event, 
with regard to the September 2003 amendments, the criteria 
for evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The 2002 amendments allow for 
intervertebral disc sydrome to be evaluated based on 
incapacitating episodes or based on chronic orthopedic and 
neurologic manifestations combined.  

The Board notes that the RO addressed both the old and new 
criteria and provided the veteran with notice of the 
September 2002 amendments in its February 2006 SSOC.  
Therefore, the Board may also consider both criteria without 
first determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran's back disability has been evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, invertebral disc syndrome.  X-rays and computed 
tomography (CT) scans from 1997 through 2001 revealed lumbar 
disc herniation.  

Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion for the 
lumbar vertebrae.  See VAOPGCPREC 36-97.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Under both the pre- and post-September 2002 amendments, under 
Diagnostic Code 5292 (limitation of motion of lumbar spine), 
severe limitation of motion warrants a 40 percent evaluation, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Prior to September 23, 2002, Diagnostic Code 5293, 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, warrants a 
40 percent evaluation.  Moderate intervertebral disc syndrome 
with recurring attacks warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

As noted above, effective September 23, 2002, the regulations 
regarding intervertebral disc syndrome were revised.  Under 
the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 60 percent rating when incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted, with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted. 

Note (1) to Diagnostic Code 5293 specifies that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a (2003).    

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  With 
partial loss of one or more extremities from neurological 
lesions, rate by comparison with mild, moderate, severe, or 
complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.  
The term "incomplete paralysis" when used with peripheral 
nerve injuries indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a higher 40 percent 
rating; and severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy warrants a 60 percent rating.  
With complete paralysis of the sciatic nerve, which warrants 
an 80 percent rating, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a (2003).  

With respect to the criteria in existence before September 
2002, there is no evidence or contention by the veteran of 
vertebral fracture (Diagnostic Code 5285), complete ankylosis 
of the spine (Diagnostic Code 5286), ankylosis of the lumbar 
spine (Diagnostic Code 5289), or lumbosacral strain 
(Diagnostic Code 5295).  Therefore, these Codes will not be 
applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if it is supported by 
explanation and evidence).  

Upon a complete review of the evidence of record, the Board 
finds no basis to award a disability rating greater than 20 
percent for the veteran's intervertebral disc syndrome 
between April 23, 1999, and November 30, 2002, under either 
the old or new criteria.  

With regard to the old criteria before September 2002 for 
intervertebral disc sydrome, the evidence does not support a 
rating higher than 20 percent under Diagnostic Code 5293.  
That is, although there are objective findings of left lower 
extremity radiculopathy, diminished pinprick, and a positive 
straight leg test, questionably due to his back disorder 
(see VA examination of October 2001 and VA outpatient 
examination of November 2001); there is no evidence of 
severe, recurring attacks, with intermittent relief 
warranting a 40 percent evaluation.  Moreover, despite 
chronic back pain, there are no persistent symptoms 
compatible with demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief, which would 
warrant a 60 percent evaluation under Diagnostic Code 5293.  
In fact, the October 2001 VA examiner found that the motor 
strength of both extremities was +5, with normal reflexes.  
An earlier April 1999 VA inpatient examination has similar 
findings, as do VA outpatient records from 1999 to 2002.  
Post-service medical records supply negative evidence against 
a higher rating. 

The Board now turns to the new rating criteria in effect 
after September 2002.  As noted above, the 2002 amendments 
allow for intervertebral disc sydrome to be evaluated based 
on incapacitating episodes or based on chronic orthopedic and 
neurologic manifestations combined.  With regard to 
incapacitating episodes, the evidence of record does not 
reflect incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months which would support a higher 40 percent rating under 
Diagnostic Code 5293.  The veteran asserted at the December 
2003 Travel Board hearing that he has to rest in bed four 
times a month due to his back condition.  

Irrespective of the veteran's assertions, there is no 
evidence or allegation of bed rest prescribed by a physician 
to support the existence of any incapacitating episode.  In 
fact, the veteran has stated and medical records confirm that 
he has refused to take medication besides aspirin for his 
back condition, supplying further evidence against the 
severity of the condition.  

As to orthopedic manifestations, the veteran was described as 
manifesting only "slightly limited" forward flexion of the 
lumbar spine.  Extension was considerably worse, but overall 
the evidence indicates slight limitation of motion of the 
lumbar spine warranting a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

With regard to neurological manifestations, under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating.  In this case, the objective 
medical evidence, as well as the veteran's December 2003 
Travel Board testimony shows that the veteran's radiculopathy 
is more intermittent in nature, and is not characterized by 
foot drop, weakness, significant sensory loss, bowel or 
bladder impairment, muscle atrophy, loss of strength, or loss 
of reflexes.  In fact, a December 2001 myelogram indicated no 
evidence of nerve root impingement.  Consequently, his 
radiculopathy and loss of sensation in the right lower 
extremity is only mild in degree, warranting only a 10 
percent rating.  38 C.F.R. § 4.7.      

Combining under 38 C.F.R. § 4.25 (the combined rating table) 
the separate 10 percent evaluations of the veteran's chronic 
orthopedic and neurologic manifestations of his back still 
yields the 20 percent rating previously assigned under 
Diagnostic Code 5293.    

With respect to functional loss, although pain and tenderness 
has been associated with his back disability, there is no 
evidence of additional disability to support a higher rating 
to account for functional loss.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.  A VA physician statement from 
April 1999 recorded that the veteran was unable to perform 
heavy manual labor due to back pain, but was still able to 
work in a job that did not require heavy lifting.  VA 
treatment records also reveal that the veteran's occasional 
homelessness, polysubstance dependence, and bipolar disorder 
negatively affected his employment status.  Further, during 
his September 2003 Travel Board testimony, the veteran 
stated that he can walk for a mile without experiencing back 
pain.  Any functional loss present is adequately represented 
in the 20 percent rating currently assigned.    

The Board adds that it does not find that the veteran's back 
disability should be increased for any other separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126. 
 
In light of the foregoing, the Board finds that the evidence 
of record does not reflect an overall disability picture for 
the back showing the necessary limitation of motion, 
functional loss, neurological symptoms, incapacitating 
episodes, muscle spasm, or loss of reflexes necessary for a 
higher rating above 20 percent.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for the veteran's back disability.  38 C.F.R. § 4.3.  
The claim is denied.   

The Board notes that the RO did not discuss or consider the 
applicability of 38 C.F.R. § 3.321(b)(1).  Although the Board 
may not assign an extra-schedular rating in the first 
instance, it is not precluded from concluding on its own that 
the criteria for submitting the claim for extra-schedular 
consideration have not been met.  Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no competent medical evidence of exceptional or 
unusual circumstances to warrant referring the case for 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment solely due to his back disorder, 
to suggest that the veteran is not adequately compensated for 
his disability by the regular rating schedule.  VAOPGCPREC 6-
96.  See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).  

It is undisputed that the veteran's service-connected back 
disorder has an adverse effect on his employment (see VA 
physician statement from April 1999), but as noted above, 
the schedular rating criteria are designed to take such 
factors into account.  Although the veteran had difficulty 
maintaining employment between April 23, 1999, and November 
30, 2002, the evidence does not reflect unemployability 
solely due to the service-connected back disability.  In this 
regard, VA treatment records also reveal that the veteran's 
occasional homelessness, polysubstance dependence, and 
bipolar disorder negatively affected his employment status.  
38 C.F.R. § 3.321(b) requires that there must be marked 
interference with employment due exclusively to service-
connected disabilities (emphasis added).  Thus, these 
records, as a whole, provide evidence against an extra-
schedular evaluation. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by VCAA letters dated in October 2003 and 
May 2005, as well as information provided in the rating 
decision, SOC, and SSOC, the RO advised the veteran of the 
evidence needed to substantiate his increased rating claim 
and explained what evidence was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the February 2006 SSOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  The Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

With regard to the final fourth element of notice, both VCAA 
letters specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  The Board finds 
no harm to the veteran in giving him notice following the 
adverse rating action.  

The Board observes that the adverse determination on appeal 
was issued in February 2000, prior to the enactment of the 
VCAA, such that providing VCAA notice prior to the decision 
was impossible.  Pelegrini, 18 Vet. App. at 120.  In any 
event, as stated above, the Board finds that the veteran has 
received all required VCAA notice, as well as all required 
assistance, as discussed below, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (holding that the Court must take due account of 
the rule of prejudicial error when considering compliance 
with VCAA notice requirements).  38 C.F.R. § 20.1102 (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation that 
the timing or content of VCAA notice has prejudiced him in 
any way.  The Board finds that any deficiency in the content 
or timing of these notices is harmless error. 

In addition, a May 2006 letter from the RO advised the 
veteran that a disability rating and an effective date for 
the award of benefits is assigned when service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  
Since the preponderance of the evidence is against a higher 
rating, the veteran is not prejudiced by late receipt of this 
notice.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA outpatient and 
inpatient records, a VA examination, and the necessary 
X-rays and tests.  The veteran has not identified any private 
medical records relevant to the claim on appeal.  The Board 
also remanded this case to assist the veteran with his claim.  
As there is no indication or allegation that additional 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
March 2005 remand.


ORDER

An initial rating in excess of 20 percent between April 23, 
1999, and November 30, 2002, for a thoracolumbar back 
disability is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


